—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered October 26, 1981, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s guilt was established beyond a reasonable doubt upon legally sufficient evidence (see, People v Giuliano, 65 NY2d 766, 768; People v Contes, 60 NY2d 620). Addition*681ally, we reject the defendant’s claim that the sentence imposed was unduly harsh and excessive (see, People v Suitte, 90 AD2d 80, 86-87). Mangano, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.